





                                        
Mark Hoplamazian
President & Chief Executive Officer


Hyatt Hotels Corporation
71 South Wacker Drive
Chicago, IL 60606 USA


August 28, 2017






PRIVATE & CONFIDENTIAL




Mr. Mark Vondrasek
[Address Omitted]


Dear Mark:


On behalf of Hyatt Corporation (the “Employer”), I am pleased to offer you the
position of Executive Vice President, Global Head of Loyalty & New Business
Platforms, based in Chicago. As we have discussed, your employment start date
will be September 25, 2017.
                             
The following outlines the terms of employment and compensation and other
benefits for the position.


Job Assignment
In this position, you will be responsible for executing your job consistent with
the strategies and practices of Hyatt Hotels Corporation (“Hyatt” or the
“Company”). You will report to me in my capacity as President and Chief
Executive Officer.


Compensation
You will be paid a gross annual base salary of $625,000. Your base salary will
be reviewed on March 1, 2018 and annually thereafter in line with the Employer’s
compensation market benchmarking practice.


Incentive Plan (IP)
You will be eligible to participate in the Employer Incentive Plan that is based
on criteria established, from time to time, by Hyatt for its senior management
and for the senior management of its various subsidiaries, as adopted by the
Employer. The current target for this role is 85% of your eligible annual base
salary. For 2017 only, your bonus opportunity will be prorated based upon your
start date.


Hyatt Long Term Incentive Plan
You will be eligible for equity-based compensation as a participant under the
Hyatt Hotels Corporation Long Term Incentive Plan (“LTIP”). The type and actual
amount of award may vary, but will generally be based upon your performance,
performance of Hyatt and performance of your business unit or function. It is
expected that the grant value in 2018 for this role will be approximately
$1,200,000 and delivered (according to a formula approved by the Compensation
Committee) in Stock Appreciation Rights (SARs), Restricted Stock Units (RSUs),
and Performance Share Units (PSUs). As with all LTIP participants, no future
awards are guaranteed. All awards under the LTIP are subject to the approval of
the Compensation Committee of the Company’s Board of Directors and will be
subject to the terms of the LTIP, the standard form of award agreement then in
effect and such other terms and conditions as the Compensation Committee may
determine. Hyatt also reserves the right to amend, modify or terminate the LTIP
at any time.









--------------------------------------------------------------------------------







Subject to approval by the Compensation Committee of the Board of Directors, you
will receive two special awards on or about September 25, 2017 of:
•
RSUs with a grant value of $375,000

•
SARs with a grant value of $375,000



If approved by the Compensation Committee and pending your start date of
September 25, 2017, and otherwise subject to the terms and conditions of the RSU
and SAR award agreements, the awards would vest in equal amounts over four years
with the initial tranche vesting on September 16, 2018.


Also subject to approval by the Compensation Committee of the Board of
Directors, you will receive a new hire RSU award on September 25, 2017 with a
grant value of $1,000,000. If approved by the Compensation Committee and pending
your start date of September 25, 2017, and otherwise subject to the terms and
conditions of the RSU award agreement, the award would vest as follows: 50% in
year 1, 30% in year 2, and 20% in year 3, with the initial tranche vesting on
September 16, 2018.


The vesting schedules above are subject to change pending approval of the
Compensation Committee.


Benefits


In this role, you will receive the following benefits, subject to eligibility:


•
Medical and Dental insurance

•
Life Insurance

•
401(k) Retirement Savings Plan

•
Deferred Compensation Plan (DCP)

•
Disability Coverage

•
Paid Time Off (PTO) Accrual

•
Executive Officer Severance and Change in Control Plan



During the period of time that you transition health care benefits from your
current employer to the Company, we will reimburse you for COBRA coverage less
standard premium payments.


Relocation
You have been provided with details concerning our relocation policy under
separate cover.


Non-solicitation and Non-competition
You agree that while employed by the Company and or by any Company Affiliate
(‘Company, Hyatt Hotels Corporation, and Hyatt Hotels Corporation’s subsidiaries
and affiliates’), and for a period of two years beginning on the date that your
employment with the Company or with any Company Affiliate terminates, regardless
of the reason for such termination, you will not, directly or indirectly,
whether on your behalf or on behalf of any other party, induce, solicit, or
attempt to persuade any employee of any Company Affiliate to terminate his or
her employment with such Company Affiliate. In the event that you are found by a
court of competent jurisdiction to have violated this section, the time period
in this section that restricts your activity shall be extended for one day for
each day that you are found to have been violating this section, up to a maximum
of two additional years.


You agree that for a period of one year beginning on the date that your
employment with the Company or with any Company Affiliate terminates, regardless
of the reason for such termination, you will not engage in Competition with the
Company or any Company Affiliate. “Competition” shall mean the provision of
services as an employee, contractor, director, advisor, or in any other
capacity, or ownership, directly or indirectly, for or with a competitor that is
competitive with those aspects of the Company’s business that you were involved
in, had supervisory responsibility over or was provided confidential information
or trade secret about during your employment with the Company. You stipulate
that this covenant is fair, reasonable and





--------------------------------------------------------------------------------







necessary for the protection of the Company’s trade secrets, confidential
business information and other legitimate business interests and that you have
received adequate consideration for this covenant as set forth in this document.




Acceptance
Please review this document and the attached agreements in detail and consult
with an attorney if necessary, to understand the content of these provisions and
to evaluate whether they conflict with any other agreements you may have already
signed.
Additionally, you have informed Hyatt that you are subject to a non-compete
provision with your former employer that expires on September 23, 2017. You
represent that you have disclosed any contractual covenants that may restrict
your future employment at Hyatt, and you understand that this offer letter is
only valid if you are not subject to a non-compete agreement or any other
restrictive covenant that would limit your employment at Hyatt.
Your employment at Hyatt is at-will, and the terms and conditions of this offer
are intended to be for your information only. You will need to comply with all
Hyatt policies, including, but not limited to the Hyatt Employee Handbook,
Hyatt’s Code of Business Conduct and Ethics and such other policies Hyatt
adopts.
I look forward to working with you.
Yours Sincerely,




/s/ Mark Hoplamazian




Mark Hoplamazian








Cc:        Rena Reiss, General Counsel and Interim Chief Human Resources Officer
Lauren Brown, Senior Vice President Total Rewards
 










I have read and fully understand the terms and conditions of my employment.




Acceptance:    /s/ Mark Vondrasek
Mark Vondrasek


Date:        September 3, 2017





